DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 12/28/2021. 
The status of the Claims is as follows:
Claim 6 has been cancelled;
Claim 1 has been amended;
Claims 1-5 and 7-9 are pending and have been amended;

Allowable Subject Matter
Claims 1-5 and 7-9 allowed.
The following is an examiner’s statement of reasons for allowance: 

Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed method for unitizing a plurality of individual packages into a single shipping unit including a step of providing a supply of crepe paper comprising a fire retardant in addition to the limitations included in Claim 1. 

Where Fandard in view of Auffray teaches providing a supply of crepe paper, the crepe paper having a basis weight of about 15-50 GSM, prior to creping, and being capable of stretching at least about 10% without tearing dispensing crepe paper from the supply (13) of crepe paper (14), while longitudinally tensioning the crepe paper (14). 


MERCURE US 20020006756; par 28; Fig. 5
Somers US 6070394; Col 4 lines 41-48;
Bond US 20030108701; par 63, 69; 

All of which teach plastic films comprising a fire retardant for wrapping pallets. Where the Claims require crepe paper with a fire retardant for wrapping pallets. 

There is also evidence in the Prior Art of using fire retardant in methods of making crepe paper. 
XU CN 95110446; 

Xu teaches a method of making crepe paper which includes the addition of fire retardant.

However XU does not disclose the use of crepe paper in unitizing a plurality of individual packages into a single shipping unit, packaging or other related methods. Furthermore Xu does not disclose any of the characteristics of the crepe paper for example stretching, or basis weight. 

Crepe paper has many applications outside of packaging some of which cannot practically be used a method for unitizing a plurality of individual packages into a single shipping unit.  Additionally, the chemical composition used to make crepe paper effects properties such as stretching and basis weight. As such, it is the Examiner’s opinion that one of ordinary skill in the art would not make the jump from the unitizing a plurality of individual packages into a single shipping unit providing a supply of crepe paper teachings of Fandard and Auffray in combination with Xu or any other Prior Art to arrive at the Applicant’s claimed invention. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731